The Chancellor.
The principal question to be determined at this time is whether Albert J. "Vreeland has any interest in the proceeds of the sale of the lands which John I. Ackerman took by his father’s will.
The quantity or duration of the estate which John I. Ackerman took in the realty devised to him by the second and fourth paragraphs of his father’s will, is not expressly defined in those paragraphs. At the common law, such a devise, standing by itself, would give only a life estate. By force of our statute of 1784 (Rev. p. 300 § 13), the devise, standing by itself — that is, as stated in paragraphs 2 and 4, in absence of paragraph 6— would give a fee, but as the sixth paragraph makes further devise of the property at the death of John, the case is not within the statute. Yet it appears that both the second, fourth and fifth paragraphs impose a charge upon John personally. By the second paragraph he is required to pay his sister Ann $600, the receipt of which payment is transferred by the codicil to the sisters Gertrude and Catharine; by the fourth paragraph he and his brother Albert are required to pay Gertrude and Catharine each $50, and by the fifth paragraph he is charged with the pay-, ment of an annuity to his lather’s widow. It is a well-settled rule of construction “that,” using the language of Mr. Justice Depue in Groves v. Cox, 11 Vr. 40, 43, “ a devise indeterminate in its terms and without words of limitation, which, standing alone, would create only an estate for life, will be enlarged to a fee by the imposition of a charge upon the person of the devisee or on the quantum of the interest devised to him, but not if the premises are merely devised subject to the charge.” Hawk. Wills 134. The charges imposed upon John as stated, I think, bring the devise to him within this rule.
Thus, when we come to the sixth paragraph of the will, to consider the effect of the devise over there provided for, John is, by implication, clothed with a fee-simple absolute in the lands *468devised to him. Rut this implication is overcome, in .the sixth paragraph, by the provision that if John should die without leaving a child or children who might lawfully inherit from him — “leaving no child or children as lawful heirs” — then the real estate was to “descend,” meaning, in the connection in which it is used, “go to” (Ballentine v. Wood, 15 Stew. Eq. 558; Den v. Blackwell, 3 Gr. 389) his other children.
The devise over is not upon the death, of John without issue, but upon his death without “ leaving * * * child or children.” The import of this expression is not failure of issue at some indefinite future period, but dying without children at the death of John, a definite event. Fairchild v. Crane, 2 Beas. 105, 107; Brokaw v. Peterson, 2 McCart. 194; 2 Jarm. Wills (R. & T. ed.) 146, 768; 2 Washb. Real Prop. (5th ed.) 763, note 4; Kent Com. 278. The effect of the provision upon the estate of John is that it was thereby made a fee-simple conditional, with a limitation over by way of executory devise to the testator’s “other children.” Den v. Allaire, Spenc. 6; Groves v. Cox, supra; Wilson v. Wilson, 1 Dick. Ch. Rep. 321.
It is immaterial to here consider whether the term “ my other children ” referred to those who answered that description at the time of making the will, or to those who answered it when the testator died, for the will was republished by the codicil after the death of Ann and is to be considered as then made, and no child of the testator died after this second publication of the will and before the death of the testator. The term “ my other children ” does not refer, as “ my surviving children ” would, to the time of the happening of the contingency, but, at the furthest, to those living at the death of the testator (Den v. Manners, Spenc. 142; Seddel v. Wills, Spenc. 223; Winslow v. Goodwin, 7 Metc. 363), who, by force of the succeeding words “ share and share alike,” or even without them, took in severalty (Ballantine v. Wood, supra; Winslow v. Goodwin, supra; Emerson v. Cutler, 14 Pick. 108) contingent interests which were transmissible by descent and devisable by will. 1 Redf. Wills 391; Winslow v. Goodwin, supra; Thornton v. Roberts, 3 Stew. Eq. 473, 476, and cases cited; cases in reporter’s note, 6 Stew. Eq. 51.
*469The question which was really mooted at the argument is whether, within the term “ my other children,” the testator intended to include the survivor of the two brothers, Albert and John.
The complainants contend that it was not intended to include either brother. They insist that the conveyance in 1841 of the Parks property by John A. Ackerman to his son Albert was in reality an advancement which was equalized to John I. Ackerman by the devise of the homestead, and that it was the purpose of the testator that his sons, who might perpetuate the family name, should have all his estate in equal shares and, after the fashion among the Dutch farmers in those days, that his daughters should be put off with a small gift of money; but that in default of either son leaving issue at his death to perpetuate the name, the share of that son should go to the daughters. They argue — -first, that it must be presumed that the testator wished to deal equally with his children and that it will best subserve equality, in view of the provision for Albert and the small portions of the daughters, to construe the words “ my other children,” as used in the sixth paragraph, to mean his daughters; second, that the natural and grammatical reference of the words “ other children,” in the connection in which they are used, is to the testator’s daughters; and third, any other construction than that insisted upon would be inconsistent with the language used, that the “ other children ” are to “ share and share alike,” for his obvious intent is that his son is to take only a conditional fee, which is not the absolute fee that his sisters are to have.
First. I cannot assent to the proposition that it is apparent that the testator intended to deal equally with his children. It is clearly demonstrated, by a mere cursory examination of the will, that the sons were preferred and that, as between them, so far as the will goes, John received the larger bounty, and as between the daughters, that if Ann had lived she would have had a greater share than either of her sisters.
It is not established .that the conveyance of the Parks land to Albert was an advancement from his father. The proof on that subject comes from one of testator’s daughters who, when she *470testified, was aged and in. feeble health and spoke of matters which occurred when she was a mere child, when it is evident that she may not have correctly understood their meaning, and may have confused mere paternal assistance in a purchase by the son with gift by way of advancement. Her testimony stands in opposition to a deed made for substantial consideration, in which the testator acknowledges that he received such consideration from his son. It was not the $3,800 .consideration for which the •testator received a conveyance from Parks, but $3,075, $1,400 of which is admitted by the deed to have been paid when the deed was executed, and $1,675 of which appears to have been represented by a mortgage, then an encumbrance upon the property, which was satisfied in some undisclosed way seven years later. Pinned to the deed is a promissory note for $250 to Parks, the name of the maker being torn off, dated on the very day of the date of the deed to Albert, upon the back of which are endorsements indicating that Albert paid the note. The note is evidently in the hand-writing of the scrivener who prepared the deed and bears the marks of being as old an instrument as the deed itself. Coming as it does, attached to the deed, with evidences of equal age with that instrument,- even though it comes without proof or explanation, it has enough evidential weight to satisfy me that it is at least uncertain that the conveyance of the Parks land to Albert was by way of advancement.
The conclusion, I think, follows that it cannot be assumed that even the sons were equally dealt with.
I think, therefore, that no tenable position can be predicated upon a purpose of the testator to treat his children equally in the disposition of his estate.
Second. The sixth paragraph of the will treats of the real estate previously given to John and Albert. They did not take it jointly. Each was entitled alone to that which was specifically devised to him, and in the undivided property mentioned in paragraph 4, to his share as a tenant in common and not as a joint tenant. As has been seen, but for the sixth paragraph, the quantity of estate of each would be a fee-simple. In the sixth paragraph the testator imposed a condition upon the fee *471of each son in his respective holding. Each son must leave lawful issue at his death or he should not take any of the testator’s real estate, or at least any part of that which, in the paragraphs of the will preceding the sixth, was devised to him. To express his purpose in this respect the testator used a single sentence, clearly intended by him to be applicable to the happening of either of these two contingencies: (a) the death of both sons without leaving issue; (&) the death of one son without leaving lawful issue. He says: “ If they should die or either of them ” without “child or children, * * * the real estate” given “to them or either of them” shall go to “my other children share and share alike.” The words “they” and “them” do not refer to a .joint holding of property but to two deaths, and hence illustrations used by counsel in the argument, having reference to a gift to two persons or either of them, are misleading. How, in a separate application of the sentence quoted to the two contingencies, we have, in the first place, where the contingency contemplated is the death of both the sons without issue, this reading: “ If they should die without child or children, the real estate given to each of them shall go to my other children ; ” and in the second place, where the contemplation is the death of one, this reading: “ If either of them should die without child or children, the real estate given to him shall go to my other children.” The definition of the word “ other,” as it is used in the sixth paragraph, is, “ different from that which has been specified.” It is obvious that in the sentence having the double application referred to, the word “ other ” is intended to have a double reference. When the sentence is applied to the death of both sons, the word “ other,” excluding those sons, because they are the children specified, refers to the daughters only; but when it is applied to only one son, then the word “ other ” refers to all children except that one son. I conceive this to be the natural or true, though perhaps not grammatical, meaning of the sentence. The will clearly does not pretend to be a grammatically-correct instrument.
Third. If we interpret the language of the sentence considered literally, neither son can take any portion of the testator’s real *472estate, either directly from the testator or through a deceased brother, free from the condition imposed, for the provision is that if they both die without-children the real estate is to go over. Hence, in 'giving the effect to the devise over when one dies, which will include the surviving son among the “other children” who are to share the property of the one dying, the condition must attach to that which he will take from his brother’s holding. This situation gives rise to the criticism that he cannot “share and share alike” with his sisters, and hence a construction that he will take at all will not admit of harmony between all parts of the sixth paragraph. I apprehend, however, that the complete answer to this suggestion is that the expression “share and share alike,” following the words “other children,” has reference to the quantity of property that each child is to take, and not to the estate each shall have in the share taken. Because I entertain this view of the meaning of the expression “ share and share alike,” and because Albert left a child at his death, I deem it unnecessary to determine whether Albert would take in a share of John’s property an absolute or conditional fee. If he took either, the fee taken at his death, at least, was absolute.
I am influenced to my conclusion, upon the main question mooted, by another consideration. It is this: When his daughter Ann died, the testator deemed it proper to dispose of the $1,200 which he had charged his sons to pay her. To do this he made a codicil to his will, which republishes the will and becomes a part of it. In this codicil he does not direct his sons to pay the money to “ my other children,” but specifically directs each of them to pay $600 to “my other daughters, viz., Gertrude, wife of Van Horne, and Catharine Maria, wife of Kip, share and share alike” &c. Here is observed a remarkable similarity to the language of the will. The expression “ my other daughters” is used in the codicil. The expression “my other children ” is used in the will. In the codicil the money, like the real estate in the will, is to go “ share and share alike.” If he had intended that his real estate should, by the devise over, go to his daughters only, it thus clearly appears that he *473could have said so, not only by reference to “daughters” generally, but by the specific mention of their names; but if he meant that a surviving son should share 'in the real estate with the daughters, being without knowledge as to which son would survive, a more difficult task was presented. He was not able to describe the prospective takers by sex, nor could he name the individuals who were to take, for he could not tell which son would survive. He could, of course, explain his purpose by lengthy expression, but would not tire general expression “ my other children ” suffice to manifest his purpose ?
My conclusion is that a surviving son was intended to be included in the expression “ my other children,” and that Albert J. Vreeland is entitled to one-third of the proceeds of the sale of the lands which John I. Ackerman took by his father’s will.